Case 1:20-cv-00297-RDA-TCB Document 15 Filed 05/14/20 Page 1 of 2 PageID# 63




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

___________________________________
                                    )
MARILOU YUSON DUMAPIAS              )
                                    )
versus                              )                Case No. 1:20cv297 RDA/TCB
                                    )
JAMES HAYBYRNE et al.               )
____________________________________)

              DEFENDANTS’ MOTION TO DISMISS PURSUANT
                    TO FED. R. CIV. P. RULE 12(b)(6)

       Defendant Defendant James B. Haybyrne moves pursuant to Fed. R. Civ. P. Rule

12(b)(6) to dismiss seven of the ten counts against him in the Complaint by Marilou Yuson

Dumapias. Specifically, he moves to dismiss Counts I-III, VI-VII, and IX-X. He also moves to

strike Plaintiff’s claims for punitive damages on the remaining three counts.

       Defendant Penny Lii Haybyrne moves to dismiss all 10 counts against her.


                                             Respectfully submitted,

                                             JAMES B. HAYBYRNE
                                             PENNY LII HAYBYRNE

                                             By Counsel


____/s/ James S. Kurz__________
James S. Kurz (VSB #16610)
REDMON PEYTON & BRASWELL LLP
510 King Street, Suite 301
Alexandria, VA 22314
(703) 684-2000
JKurz@RPB-law.com
Case 1:20-cv-00297-RDA-TCB Document 15 Filed 05/14/20 Page 2 of 2 PageID# 64




                                 CERTIFICATE OF SERVICE

       I certify that a true copy of this Motion was served on May 14, 2020 by the ECF system

which is valid service on all counsel of record.


                                       ____/s/ James S. Kurz____________
                                       James S. Kurz (VSB #16610)
                                       REDMON PEYTON & BRASWELL LLP
                                       510 King Street, Suite 301
                                       Alexandria, VA 22314
                                       (703) 684-2000
                                       JKurz@RPB-law.com
